Citation Nr: 0306174	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  94-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for depression.

(The issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability, and the issue of entitlement to an increased 
rating for lumbosacral strain will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1994, August 1994, and October 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. 

In April 1999, the Board issued a decision denying 
entitlement to service connection for lumbar disc disease 
with associated neuropathy and foot drop; entitlement to an 
increased rating for lumbosacral strain; and entitlement to a 
total rating based upon individual unemployability.  The 
veteran appealed the April 1999 decision, in part.  In July 
2000, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the parties for remand of 
the claim for an increased rating for lumbosacral strain, and 
the claim for a total rating based upon individual 
unemployability.  This order vacated the Board's April 1999 
decision as to those two issues only.  The implementing order 
dismissed the veteran's appeal with respect to the issue of 
entitlement to service connection for lumbar disc disease 
with associated neuropathy and foot drop.  

Concurrently to the aforementioned actions, the veteran 
asserted that he had submitted new and material evidence to 
reopen a claim for service connection for depression.  The RO 
found that new and material evidence had not been submitted.  
The veteran appealed the RO denial.  In an April 2001 
decision, the Board granted the veteran's claim that he had 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for depression.  This 
decision remanded the issues of entitlement to service 
connection for depression, entitlement to an increased rating 
for lumbosacral strain, and entitlement to a total rating 
based upon individual unemployability due to service-
connected disability.

The issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability, and the issue of entitlement to an increased 
rating for lumbosacral strain will be the subject of a later 
decision.


FINDING OF FACT

Competent evidence of record establishes the veteran 
developed an acquired psychiatric disability, diagnosed as 
depression, as a result of his active service.


CONCLUSION OF LAW

An acquired psychiatric disability, diagnosed as depression, 
was incurred in active service.  38 U.S.C.A. § 1110, (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claim, and that which the VA would develop.  He was notified 
by an June 2001 letter from the RO, by rating decisions, by 
statements of the case (SOC), and by supplemental statements 
of the case, which notified him of specific requirements of 
the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims and that there 
is no reasonable possibility that further assistance would 
aid in substantiating these claims.

The veteran has provided testimony at a hearing before a 
hearing officer.  Service medical reports are of record, and 
post-service VA and private medical reports have been 
obtained.  Private medical records have also been received 
from the veteran's former employer.  The veteran's Social 
Security Administration medical records have been obtained.  
The veteran was also provided recent VA examinations.  The 
veteran has not identified any outstanding available evidence 
necessary to substantiate his claims.  There is no indication 
that there exists any evidence which has a bearing on the 
issues decided below which is obtainable.  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d).

At a September 1994 hearing before a hearing officer, the 
veteran testified that he developed a mental condition during 
service.  He asserted that it was just not diagnosed until 
after service. 

The veteran's service medical records, including the 
September 1968 discharge examination report, reveal no 
complaints, findings or treatment related to depression.  In 
a report of medical history completed in conjunction with the 
separation examination in September 1968, the veteran 
indicated a history of nervous trouble.

The record reveals that the veteran first received 
psychiatric hospitalization in November 1973.  The November 
1973 private hospital admission report indicates that the 
veteran had demonstrated a total departure from his previous 
life both in personality functioning and in terms of his 
adaptation to life situations.  The impression included manic 
depressive disease.  The December 1993 discharge report 
included a diagnosis of depression.  The record reveals that 
the veteran received intermittent treatment and 
hospitalization for depression thereafter.

In May 1997,  the veteran was examined by a physician at Bio-
Behavioral Medicine Psychiatric Services.  This physician, 
K.S.C., M.D., diagnosed the veteran as having depression.  
Dr. C. noted that the veteran reported having been evaluated 
for psychiatric illness while in the military service.  She 
stated that given the natural course of the veteran's 
illness, it was most likely that the onset of the veteran's 
depression and psychosis occurred while he was in service, at 
the approximate age of 19 or 20.  She noted that it was 
common for depression to develop in the late teens and to 
persist throughout adulthood.  The veteran reported that he 
was not treated for depression during service.  The veteran 
stated that during service he had symptoms of hopelessness, 
helplessness, low mood, crying spells, and thoughts of 
killing his Sergeant.  Dr. C. noted that the symptoms may 
have become much more difficult to treat due to that lack of 
early treatment.   She noted that development of refractory 
depression may be related to previous lack of treatment.  

The veteran was afforded a VA psychological examination in 
September 1997.  The veteran reported that he once talked to 
a psychiatrist while on active duty, who told him that there 
was nothing wrong with him and told him to go back to duty.  
The veteran stated that he talked to the chaplain about his 
wish to kill his first Sergeant who rode him hard.  The 
diagnosis was major depression with psychotic features.  The 
VA examiner was of the opinion that the onset of the 
veteran's psychiatric disability was in 1974.  The examiner 
believed that an earlier onset was less likely given the 
veteran's good job prior to active duty, due to no treatment 
during active duty, and due to the veteran sustaining a good 
job years prior to the start of formal treatment.

The veteran was again afforded a VA psychological examination 
in November 2002.  The examiner noted that she both 
interviewed the veteran and reviewed the veteran's medical 
records, including the September 1997 VA psychological 
examination report.  The veteran gave a history of depression 
and anger that grew throughout his enlistment, and he 
described strong feelings of hatred toward his First 
Sergeant.  The veteran reported feelings of hopelessness, 
helplessness, and crying episodes during service.  The 
veteran reported that he saw a psychiatrist in June or July 
1967, but was told that nothing was wrong with him and he was 
immediately sent back to duty.  The veteran asserted that 
following discharge from service he continued to have 
problems with depression, anxiety, and anger, but that he did 
not actually get treatment until he was hospitalized for a 
couple of months in 1973.  The examiner stated that the 
veteran continued to meet the criteria for major depressive 
disorder with mood congruent psychotic features.  She noted 
that there appeared to be conflicting information regarding 
the exact time of symptoms onset.  She noted that prior 
reports suggested that the veteran's problems seemed to begin 
as a result of marital and family discord several years after 
discharge from the Army, yet review of the veteran's claims 
file indicated that the veteran had consistently reported 
difficulties originating while on active duty and although 
formal treatment was not initiated until some time after the 
veteran's service was complete, there was considerable 
evidence suggesting that the veteran experienced some 
problems during his service time which may have gone 
untreated.  The examiner thought that it was possible that 
the later psychosocial stressors may have exacerbated an 
existing depressive condition rather than precipitating a 
first episode.  The VA examiner expressed the opinion that it 
was at least as likely as not that the veteran's depression 
was a result of his military experiences.

In this case there is conflicting evidence as to whether the 
veteran's current psychiatric disability, depression, 
resulted from his military service.  The September 1997 VA 
psychologist was of the opinion that the veteran's 
psychiatric disability had developed after service and was 
unrelated to service.  However, both a private psychiatrist 
and another VA psychologist have expressed the opinion that 
the veteran's current psychiatric disability is as least as 
likely as not due to his military service.  Furthermore, the 
November 2002 psychologist considered the September 1997 VA 
psychologist's opinion prior to making her own opinion.  
After examining the veteran, his medical history, including 
the September 1997 VA opinion, she came to the conclusion 
that the veteran's depression was at least as likely as not 
related to his service.  This opinion is consistent with the 
history of nervous trouble initially reported on discharge 
from service in September 1968.  Resolving all doubt in favor 
of the veteran, the Board finds that it is at least as likely 
as not that the veteran's current chronic depression 
developed as a result of service.  Consequently, entitlement 
to service connection for chronic depression is warranted.



ORDER

Entitlement to service connection for chronic depression is 
granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

